Motion granted only to the extent of dispensing with the printing in the record on appeal of the exhibits set forth in Exhibit B to the moving papers herein, on condition that the originals are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. The appellant’s time to serve and file the record on appeal and appellant’s points is extended to and including December 11, 1962. Concur — Botein, P. J., Breitel, Babin, Stevens and Stener, JJ.